Citation Nr: 1539415	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO. 13-27 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for kidney stones, currently assigned a 20 percent evaluation. 

2.  Entitlement to an effective date earlier than May 28, 2010, for the assignment of a 20 percent evaluation for kidney stones.

3.  Entitlement to an increased evaluation for a lumbar strain currently assigned a 20 percent evaluation.

4.  Entitlement to an increased evaluation for residuals of left zygoma, numbness temporal area/pain, currently assigned a 10 percent evaluation.

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to service connection for vision problems.

7.  Entitlement to service connection for a dental bridge.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an effective date earlier than April 26, 2001, for the grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 1992.    
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to dependents' educational assistance was raised in a written statement dated in August 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file includes an April 2001 application for VA vocational rehabilitation benefits submitted by the Veteran; however, there no other vocational rehabilitation records available for review.  Therefore, the AOJ should seek to obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.

Moreover, in December 1997, the Veteran submitted a letter from the United States Postal Service (USPS) stating that, after a review of his medical records and an evaluation by their Medical Officer, he was found to be medically unsuitable for the position of PTF City Carrier in Pensacola, Florida.  Therefore, the AOJ should request records any available records from the United States Postal Service, to include any treatment records and examinations reports used in that determination.  

It also appears from review of the claims file that the service treatment records obtained from the service department were lost or destroyed by VA at some time between 1994 and 1997.  In a July 2005 Board remand issued in connection with an earlier appeal, it was noted that, although a rating decision in January 1993 indicated that the evidence considered included the Veteran's service treatment records, they were not associated with the claims file at that time.  In response to an AOJ request for information, in September 2005, the service department informed the AOJ that the "medical documents are not available in this veteran's file."  As this case is being remanded, the AOJ should attempt to secure the Veteran's complete service treatment records from him or any other appropriate entity.

The Board further notes that the Veteran's attorney had previously indicated that the Veteran did not have any Social Security Administration (SSA) medical records for VA to obtain.  However, in September 2012, the Veteran submitted a May 2012 letter from SSA with the header, "THE FACTS WE USED FOR YOUR CLAIM."  It appears to make reference to a claim for disability benefits.  Thus, on remand, the AOJ should attempt to secure any available SSA records.

In addition, the Board notes that the Veteran indicated in September 2012 that he was receiving ongoing treatment for most or all of the disorders on appeal on a monthly basis.  As such, the AOJ should obtain any outstanding treatment records relevant to these issues.

Moreover, the Board notes that the RO issued a January 2012 rating decision that, in pertinent part, granted service connection for PTSD and assigned a 50 percent evaluation effective from April 26, 2001.  His representative later submitted a notice of disagreement in August 2012 seeking an earlier effective date for the grant of service connection.  However, the RO did not issue a statement of the case (SOC) with regard to that issue.  Where a notice of disagreement has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The Board further notes that the Veteran has asserted that he is unemployable due to the combined effects of his service-connected disabilities.  As noted by the Veteran's representative in a letter dated in September 2012, the Veteran's claim for TDIU is to be considered part and parcel of his claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to an earlier effective date for the grant of service connection for PTSD.

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate entity, to request the Veteran's complete service treatment records.

The AOJ should also advise the Veteran to submit any copies that he may have in his possession.

(The records appear to have been lost by VA at some point between 1994 and 1997.  In February 1994, the Veteran was advised that the service treatment records he sent to the AOJ were being returned to him because they were duplicates of records already on file.  However, the records were noted not to be in the claims file in 1997.  The AOJ sought the records from the service department again in June 1997, but was advised that the medical records were not on file and may have been sent to VA from the "separating center."   In a July 2005 Board remand, it was noted that, although a rating decision in January 1993 indicated that the evidence considered included the Veteran's service treatment records, they were not associated with the claims file at that time.  It was requested that the AOJ seek to locate the records and associate them with the claims file.  In response to an AOJ request for information, in September 2005, the service department informed the AOJ that the "medical documents are not available in this veteran's file.")

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2) , the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his medical records as well as any further action to be taken.

3.  The AOJ should request any available records from the United States Postal Service in determining that the Veteran was medically unsuitable to for the position of carrier in 1997.  A specific request should be made for any medical records and examination reports used to make that determination.

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment relevant to his claims that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any relevant, outstanding VA medical records, to include any treatment records dated since September 2011.

5.  The AOJ should secure the Veteran's VA vocational rehabilitation file.

6.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records. 

7.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis. 

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

8.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of left zygoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should indicate whether the Veteran moderate or severe incomplete paralysis of the cranial nerve or complete paralysis of the cranial nerve.  The examiner should also identify the symptoms and manifestations attributable to this disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

9.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hemorrhoids.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, her or she should indicate whether the Veteran's hemorrhoids are mild or moderate; are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, are productive of persistent bleeding with secondary anemia, or with fissures.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

10.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected kidney stones.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, her or she should indicate the frequency of attacks and whether the Veteran has infections, requires catheter drainage, or has kidney function impairment.  The examiner should also note whether the Veteran requires diet therapy, drug, therapy, or invasive or non-invasive procedures more than two times per year.  He or she should further discuss whether the Veteran has renal dysfunction, and if so, the examiner should provide the findings necessary to evaluation such impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

11.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

12.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran VA examinations and/or obtaining medical opinions in connection with his service connection claims.

13.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







